Name: Commission Regulation (EEC) No 3709/87 of 10 December 1987 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/6 Official Journal of the European Communities 12. 12. 87 COMMISSION REGULATION (EEC) No 3709/87 of 10 December 1987 fixing additional amounts for poultrymeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 1475/86 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 1 527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third coun ­ tries, a second offer price must be determined for exports from these other countries ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for poultrymeat products other than slaughtered poultry and halves or quarters indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*) introduces, with effect from 1 January 1988, a new 'combined nomenclature', which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the existing nomenclature ; whereas the combined nomenclature codes should there ­ fore be specified, together with the relevant additional amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out :  in Annex I hereto for the period 14 to 31 December 1987,  in Annex II hereto from 1 January 1988 onwards, for the products listed in Article 1 ( 1 ) of that Regulation which appears in the said Annex. Article 2 This Regulation shall enter into force on 14 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 133, 21 . 5 . 1986, p. 39 . (3) OJ No 129, 28 . 6 . 1967, p . 2577/67. (4) OJ No L 154, 9 . 6 . 1973 , p. 1 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . 12. 12. 87 Official Journal of the European Communities No L 349/7 ANNEX I Additional amounts applicable to poultrymeat products with the exception of live and slaughtered poultry and halves or quarters (ECU/100 kg) OCT heading No Description Additional amount Imports affected 02.02 Dead poultry (that is to say, fowls, ducks, geese , turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : B. Poultry cuts (excluding offals) : I. Boned or boneless : b) Of turkeys c) Of other poultry 10,00 20,00 Origin : Brazil , Hungary, Israel, Yugoslavia Origin : Brazil , Hungary, Yugos ­ lavia II . Unboned (bone-in) : d) Breasts and cuts of breasts : 3 . Of other poultry g) Other 20,00 30,00 Origin : Hungary, Yugoslavia Origin : Hungary, Brazil, Romania, Yugoslavia No L 349/8 Official Journal of the European Communities 12. 12. 87 ANNEX II Additional amounts applicable to poultrymeat products with the exception of live and slaughtered poultry and halves or quarters (ECU/100 kg) CN code (*) Description (') Additional amount 0207 39 1 1 01 20,00 0207 39 21 02 20,00 0207 39 25 03 30,00 0207 39 31 04 10,00 0207 41 10 01 20,00 0207 41 41 02 20,00 0207 41 71 03 30,00 0207 42 10 04 10,00 0 See Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ). (') Origin : 01 Brazil , Hungary and Yugoslavia, 02 Hungary and Yugoslavia, 03 Hungary, Brazil , Romania and Yugoslavia, 04 Brazil , Hungary, Israel and Yugoslavia.